DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, 11-13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099226 A1 (“Hallen”) in view of US 2016/0139665 A1 (“Lopez”) and US 2018/0042680 A1 (“DiMaio”).
Regarding claim 1, Hallen teaches an eye-tracking system for entering commands (Abstract), the system comprising:
a computer ([45]) configured to generate a graphical user interface (GUI) comprising one or more graphical elements, each graphical element corresponding to a command ([46], [56]; Fig. 4A);
at least one pair of 3D glasses configured to direct the GUI comprising the one or more graphical elements towards a pair of eyes of a user ([46], [56], [63]);
a display configured to display the one or more graphical elements to the user ([46], [56], [63]; Fig. 4A),
the computer further configured to:
interpret a movement of the pair of tracked eyes relative to the GUI as an interaction with a selected graphical element ([63]-[66]); and
initiate the command corresponding to the selected graphical element ([63]-[66]).
Hallen does not expressly teach that the graphical user interface (GUI) is a three-dimensional (3D) graphical user interface (GUI). However, DiMaio teaches that the graphical user interface (GUI) is a three-dimensional (3D) graphical user interface (GUI) ([116], [146], [162]; Fig. 22C). The suggestion to modify the teaching of Hallen by the teaching of DiMaio is present as both teach surgical graphical user interfaces, and Hallen does teach a three dimensional camera image of the surgical site ([46]). The motivation is to improve user experience. Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Hallen does not expressly teach that the display includes two or more light-emitting diodes (LEDs) configured to illuminate the pair of eyes; and at least one camera configured to track movement of the pair of eyes relative to the GUI to yield a pair of tracked eyes, the pair of tracked eyes illuminated by the two or more LEDs. However, Lopez teaches the display including two or more light-emitting diodes (LEDs) configured to illuminate the pair of eyes ([33], [37]); and at least one camera configured to track movement of the pair of eyes relative to the GUI to yield a pair of tracked eyes ([30], [33], [37]), the pair of tracked eyes illuminated by the two or more LEDs ([33], [37]). The suggestion to modify the teaching of Hallen by the teaching of Lopez is present as both teach displays with eye tracking where the user may wear glasses (Lopez [37]; Hallen [46]). Furthermore, Hallen does teach tracking, by at least one camera, a movement of the pair of eyes relative to the GUI to yield a pair of tracked eyes ([63]). The motivation is to implement a different or additional means to perform the eye tracking. Thus, before the effective filing date of the current application, the combination of Hallen, DiMaio, and Lopez would have rendered obvious, to one of ordinary skill in the art, the limitations of the display including two or more light-emitting diodes (LEDs) configured to illuminate the pair of eyes; and at least one camera configured to track movement of the pair of eyes relative to the 3D GUI to yield a pair of tracked eyes, the pair of tracked eyes illuminated by the two or more LEDs.
Regarding claim 2, Hallen further teaches a device configured to capture one or more 3D images of a surgical procedure, the device communicatively coupled to the display, the display configured to display the one or more 3D images of the surgical procedure and the one or more graphical elements to the user ([46]). Note that DiMaio teaches a 3D GUI for the graphical elements, as explained above regarding claim 1, with the rationale for combining also explained above regarding claim 1.
Regarding claim 3, Hallen further teaches wherein the one or more graphical elements are superimposed over the one or more 3D images of the surgical procedure displayed to the user on the display (Fig. 4A). DiMaio further teaches wherein the one or more graphical elements are superimposed over the one or more 3D images of the surgical procedure displayed to the user on the display (Abstract; [88], [131]).
Regarding claim 6, Lopez further teaches wherein the two or more LEDs are comprised of infrared (IR) LEDs ([32], [37]).
Regarding claim 8, Hallen further teaches wherein the interaction with the selected graphical element comprises a predefined number of seconds in which the pair of tracked eyes of the user interacts with the selected graphical element, the predefined number of seconds indicating a selection of the selected graphical element ([65]). Note that although Hallen teaches this in regard to using an accelerometer sensor, the teaching would also be applicable to a camera sensor, which Hallen also teaches, albeit not as part of the display ([63]). Both the camera and accelerometer are taught by Hallen as eye tracking sensors ([63]). The combination with Lopez is explained regarding claim 1. Note that this teaching of Hallen is applicable either as a substitution or a combination of both sensors.
Regarding claim 9, Hallen further teaches wherein the interaction with the selected graphical element comprises a user confirmation of the selected graphical element via a foot pedal, the foot pedal communicatively coupled to the display ([64]). Note that although Hallen teaches this in regard to using an accelerometer sensor, the teaching would also be applicable to a camera sensor, which Hallen also teaches, albeit not as part of the display ([63]). Both the camera and accelerometer are taught by Hallen as eye tracking sensors ([63]). The combination with Lopez is explained regarding claim 1. Note that this teaching of Hallen is applicable either as a substitution or a combination of both sensors.
Regarding claim 11, Hallen teaches a method for entering commands using an eye-tracking system (Abstract), comprising:
generating, by a computer, a graphical user interface (GUI) comprising one or more graphical elements, each graphical element corresponding to a command ([46], [56]; Fig. 4A);
displaying, by a display, the GUI comprising the one or more graphical elements ([46], [56], [63]); Fig. 4A;
directing, by at least one pair of 3D glasses, the GUI comprising the one or more graphical elements towards a pair of eyes of the user ([46], [56], [63]);
interpreting a movement of the pair of tracked eyes relative to the GUI as an interaction with a selected graphical element ([63]-[66]); and
initiating the command corresponding to the selected graphical element ([63]-[66]).
Hallen does not expressly teach that the graphical user interface (GUI) a three-dimensional (3D) graphical user interface (GUI). However, DiMaio teaches that the graphical user interface (GUI) is a three-dimensional (3D) graphical user interface (GUI) ([116], [146], [162]; Fig. 22C). The suggestion to modify the teaching of Hallen by the teaching of DiMaio is present as both teach surgical graphical user interfaces, and Hallen does teach a three dimensional camera image of the surgical site ([46]). The motivation is to improve user experience. Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Hallen does not expressly teach illuminating, by two or more light-emitting diodes (LEDs) associated with the display, the pair of eyes of the user; tracking, by at least one camera associated with the display, a movement of the pair of eyes relative to the 3D GUI to yield a pair of tracked eyes, the pair of tracked eyes illuminated by the two or more LEDs. However, Lopez teaches illuminating, by two or more light-emitting diodes (LEDs) associated with the display, the pair of eyes of the user ([33], [37]); tracking, by at least one camera associated with the display, a movement of the pair of eyes relative to the GUI to yield a pair of tracked eyes ([30], [33], [37]), the pair of tracked eyes illuminated by the two or more LEDs ([33], [37]). The suggestion to modify the teaching of Hallen by the teaching of Lopez is present as both teach displays with eye tracking where the user may wear glasses (Lopez [37]; Hallen [46]). Furthermore, Hallen does teach tracking, by at least one camera, a movement of the pair of eyes relative to the GUI to yield a pair of tracked eyes ([63]). The motivation is to implement a different or additional means to perform the eye tracking. Thus, before the effective filing date of the current application, the combination of Hallen, DiMaio, and Lopez would have rendered obvious, to one of ordinary skill in the art, the limitations of illuminating, by two or more light-emitting diodes (LEDs) associated with the display, the pair of eyes of the user; tracking, by at least one camera associated with the display, a movement of the pair of eyes relative to the 3D GUI to yield a pair of tracked eyes, the pair of tracked eyes illuminated by the two or more LEDs.
Regarding claim 12, Hallen further teaches capturing, by a device, one or more 3D images of a surgical procedure, the device communicatively coupled to the display, the display configured to display the one or more 3D images of the surgical procedure and the one or more graphical elements to the user ([46]). Note that DiMaio teaches a 3D GUI for the graphical elements, as explained above regarding claim 11, with the rationale for combining also explained above regarding claim 11.
Regarding claim 13, Hallen further teaches wherein the one or more graphical elements are superimposed over the one or more 3D images of the surgical procedure displayed to the user on the display (Fig. 4A). DiMaio further teaches wherein the one or more graphical elements are superimposed over the one or more 3D images of the surgical procedure displayed to the user on the display (Abstract; [88], [131]).
Regarding claim 16, Lopez further teaches wherein the two or more LEDs are comprised of infrared (IR) LEDs ([32], [37]).
Regarding claim 18, Hallen further teaches wherein the interaction with the selected graphical element comprises a predefined number of seconds in which the pair of tracked eyes of the user interacts with the selected graphical element, the predefined number of seconds indicating a selection of the selected graphical element ([65]). Note that although Hallen teaches this in regard to using an accelerometer sensor, the teaching would also be applicable to a camera sensor, which Hallen also teaches, albeit not as part of the display ([63]). Both the camera and accelerometer are taught by Hallen as eye tracking sensors ([63]). The combination with Lopez is explained regarding claim 11. Note that this teaching of Hallen is applicable either as a substitution or a combination of both sensors.
Regarding claim 19, Hallen further teaches wherein the interaction with the selected graphical element comprises a user confirmation of the selected graphical element via a foot pedal, the foot pedal communicatively coupled to the display ([64]). Note that although Hallen teaches this in regard to using an accelerometer sensor, the teaching would also be applicable to a camera sensor, which Hallen also teaches, albeit not as part of the display ([63]). Both the camera and accelerometer are taught by Hallen as eye tracking sensors ([63]). The combination with Lopez is explained regarding claim 11. Note that this teaching of Hallen is applicable either as a substitution or a combination of both sensors.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099226 A1 (“Hallen”) in view of US 2016/0139665 A1 (“Lopez”) and US 2018/0042680 A1 (“DiMaio”) as applied to claims 2 and 12, respectively, above, and further in view of US 2015/0138505 A1 (“Grenon”).
Regarding claim 4, Hallen does not expressly teach wherein the one or more graphical elements comprise a brightness element corresponding to a command to control a brightness level of the one or more 3D images of the surgical procedure. However, Grenon teaches wherein the one or more graphical elements comprise a brightness element corresponding to a command to control a brightness level of the one or more images of the surgical procedure ([190]; Fig. 42 at 576). The suggestion to modify the teaching of Hallen by the teaching of Grenon is present as both teach graphic user interfaces for surgical use. Furthermore, Hallen already teaches various graphical elements for controlling interface aspects ([60]-[61]). The motivation is to give the user an additional control option to improve visual clarity. Note that Hallen teaches that the captured image is a 3D image, as explained above regarding claims 1 and 2. Thus, before the effective filing date of the current application, the combination of Hallen, Lopez, DiMaio, and Grenon would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the one or more graphical elements comprise a brightness element corresponding to a command to control a brightness level of the one or more 3D images of the surgical procedure.
Regarding claim 14, Hallen does not expressly teach wherein the one or more graphical elements comprise a brightness element corresponding to a command to control a brightness level of the one or more 3D images of the surgical procedure. However, Grenon teaches wherein the one or more graphical elements comprise a brightness element corresponding to a command to control a brightness level of the one or more images of the surgical procedure ([190]; Fig. 42 at 576). The suggestion to modify the teaching of Hallen by the teaching of Grenon is present as both teach graphic user interfaces for surgical use. Furthermore, Hallen already teaches various graphical elements for controlling interface aspects ([60]-[61]). The motivation is to give the user an additional control option to improve visual clarity. Note that Hallen teaches that the captured image is a 3D image, as explained above regarding claims 11 and 12. Thus, before the effective filing date of the current application, the combination of Hallen, Lopez, DiMaio, and Grenon would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the one or more graphical elements comprise a brightness element corresponding to a command to control a brightness level of the one or more 3D images of the surgical procedure.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099226 A1 (“Hallen”) in view of US 2016/0139665 A1 (“Lopez”) and US 2018/0042680 A1 (“DiMaio”) as applied to claims 1 and 11, respectively, above, and further in view of US 2007/0016008 A1 (“Schoenefeld”).
Regarding claim 5, Hallen does not expressly teach wherein the one or more graphical elements comprise at least one of the following: a previous element corresponding to a command to move backwards; and a next element corresponding to a command to move forwards. However, Schoenefeld teaches wherein the one or more graphical elements comprise at least one of the following: a previous element corresponding to a command to move backwards; and a next element corresponding to a command to move forwards ([26]). The suggestion to modify the teaching of Hallen by the teaching of Schoenefeld is present as both teach graphic user interfaces for surgical use. The motivation is to give the user more control options over the interface. Note that DiMaio teaches a 3D GUI for the graphical elements, as explained above regarding claim 1, with the rationale for combining also explained above regarding claim 1. Thus, before the effective filing date of the current application, the combination of Hallen, Lopez, DiMaio, and Schoenefeld would have rendered obvious, to one of ordinary skill in the art, the limitations wherein the one or more graphical elements comprise at least one of the following: a previous element corresponding to a command to move backwards; and a next element corresponding to a command to move forwards.
Regarding claim 15, Hallen does not expressly teach wherein the one or more graphical elements comprise at least one of the following: a previous element corresponding to a command to move backwards; and a next element corresponding to a command to move forwards. However, Schoenefeld teaches wherein the one or more graphical elements comprise at least one of the following: a previous element corresponding to a command to move backwards; and a next element corresponding to a command to move forwards ([26]). The suggestion to modify the teaching of Hallen by the teaching of Schoenefeld is present as both teach graphic user interfaces for surgical use. The motivation is to give the user more control options over the interface. Note that DiMaio teaches a 3D GUI for the graphical elements, as explained above regarding claim 11, with the rationale for combining also explained above regarding claim 11. Thus, before the effective filing date of the current application, the combination of Hallen, Lopez, DiMaio, and Schoenefeld would have rendered obvious, to one of ordinary skill in the art, the limitations wherein the one or more graphical elements comprise at least one of the following: a previous element corresponding to a command to move backwards; and a next element corresponding to a command to move forwards.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099226 A1 (“Hallen”) in view of US 2016/0139665 A1 (“Lopez”) and US 2018/0042680 A1 (“DiMaio”) as applied to claims 1 and 11, respectively, above, and further in view of US 10121063 B2 (“Liechtenstein”).
Regarding claim 7, Hallen does not expressly teach wherein the interaction with the selected graphical element comprises a predefined number of blinks generated by the pair of tracked eyes of the user, the predefined number of blinks indicating a selection of the selected graphical element. However, Liechtenstein teaches wherein the interaction with the selected graphical element comprises a predefined number of blinks generated by the pair of tracked eyes of the user, the predefined number of blinks indicating a selection of the selected graphical element (7:1-8:20; Fig. 9B). The suggestion to modify the teaching of Hallen by the teaching of Liechtenstein is present as both teach eye tracking for interaction with a GUI. The motivation is to grant a user more control options. Note that DiMaio teaches a 3D GUI for the graphical elements, as explained above regarding claim 1, with the rationale for combining also explained above regarding claim 1. Thus, before the effective filing date of the current application, the combination of Hallen, Lopez, DiMaio, and Liechtenstein would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the interaction with the selected graphical element comprises a predefined number of blinks generated by the pair of tracked eyes of the user, the predefined number of blinks indicating a selection of the selected graphical element.
Regarding claim 17, Hallen does not expressly teach wherein the interaction with the selected graphical element comprises a predefined number of blinks generated by the pair of tracked eyes of the user, the predefined number of blinks indicating a selection of the selected graphical element. However, Liechtenstein teaches wherein the interaction with the selected graphical element comprises a predefined number of blinks generated by the pair of tracked eyes of the user, the predefined number of blinks indicating a selection of the selected graphical element (7:1-8:20; Fig. 9B). The suggestion to modify the teaching of Hallen by the teaching of Liechtenstein is present as both teach eye tracking for interaction with a GUI. The motivation is to grant a user more control options. Note that DiMaio teaches a 3D GUI for the graphical elements, as explained above regarding claim 11, with the rationale for combining also explained above regarding claim 11. Thus, before the effective filing date of the current application, the combination of Hallen, Lopez, DiMaio, and Liechtenstein would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the interaction with the selected graphical element comprises a predefined number of blinks generated by the pair of tracked eyes of the user, the predefined number of blinks indicating a selection of the selected graphical element.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099226 A1 (“Hallen”) in view of US 2016/0139665 A1 (“Lopez”) and US 2018/0042680 A1 (“DiMaio”) as applied to claims 1 and 11, respectively, above, and further in view of US 2016/0071304 A1 (“Jang”).
Regarding claim 10, Hallen further teaches one or more sensors disposed within the at least one pair of 3D glasses, the one or more sensors configured to track the movement of the pair of tracked eyes relative to the GUI ([46], [63]). The suggestion to combine this teaching with the teaching of Lopez is provided by Jang, which teaches that sensors may be located in both the display and eyeglasses ([300]). The motivation is to give a user multiple options. Note that DiMaio teaches a 3D GUI as explained above regarding claim 1, with the rationale for combining also explained above regarding claim 1. Thus, before the effective filing date of the current application, the combination of Hallen, DiMaio, Lopez, and Jang would have rendered obvious, to one of ordinary skill in the art, the limitations of one or more sensors disposed within the at least one pair of 3D glasses, the one or more sensors configured to track the movement of the pair of tracked eyes relative to the 3D GUI.
Regarding claim 20, Hallen further teaches one or more sensors disposed within the at least one pair of 3D glasses, the one or more sensors configured to track the movement of the pair of tracked eyes relative to the GUI ([46], [63]). The suggestion to combine this teaching with the teaching of Lopez is provided by Jang, which teaches that sensors may be located in both the display and eyeglasses ([300]). The motivation is to give a user multiple options. Note that DiMaio teaches a 3D GUI as explained above regarding claim 11, with the rationale for combining also explained above regarding claim 11. Thus, before the effective filing date of the current application, the combination of Hallen, DiMaio, Lopez, and Jang would have rendered obvious, to one of ordinary skill in the art, the limitations of one or more sensors disposed within the at least one pair of 3D glasses, the one or more sensors configured to track the movement of the pair of tracked eyes relative to the 3D GUI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692